Citation Nr: 1012554	
Decision Date: 04/02/10    Archive Date: 04/14/10

DOCKET NO.  05-06 741	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for chronic lumbar 
sprain with severe spondylosis, degenerative disc disease 
(DDD), and spondylolisthesis, claimed as residuals of a 
lumbar spine injury.

2.  Entitlement to service connection for mild degenerative 
changes of the left hip, claimed as a left hip disability.

3.  Entitlement to service connection for left leg 
radiculopathy, claimed as a left leg disability.

4.  Entitlement to service connection for lung cancer, to 
include as secondary to herbicide and asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Purdum, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 28, 1967, to 
October 22, 1968, and has additional unverified service.

This matter comes before the Board of Veterans' Appeals 
(Board) from rating decisions of a Department of Veterans 
Affairs (VA) Regional Office (RO).  An October 2004 rating 
decision denied the Veteran's claims of entitlement to 
service connection for residuals of a lumbar spine injury, a 
left hip disability, and a left leg disability.  An April 
2009 rating decision denied the Veteran's claim of 
entitlement to lung cancer, to include as secondary to 
herbicide exposure.  By a July 2009 Statement of the Case, 
the RO readjudicated the Veteran's claim of entitlement to 
service connection for lung cancer, to include as secondary 
to asbestos exposure as well as herbicide exposure.

Most recently, in June 2008, the Board remanded the issues 
of entitlement to service connection for residuals of a 
lumbar spine injury, a left hip disability, and a left leg 
disability for additional development.  The file has now 
been returned to the Board for further consideration.

In February 2009, the Veteran testified before the 
undersigned Veterans Law Judge, seated at the RO in North 
Little Rock, Arkansas.  In January 2010, the Veteran 
testified via videoconference before the undersigned 
Veterans Law Judge, seated at the Board's Central Office in 
Washington, D.C.  Transcripts of the hearings have been 
associated with the claims file. 

At the time of the Veteran's February 2009 hearing before 
the Board, the undersigned Veterans Law Judge granted the 
Veteran's motion to have his appeal advanced on the docket 
due to illness.  Thus, please note this appeal has been 
advanced on the Board's docket pursuant to 38 C.F.R. 
§ 20.900(c) (2009).  38 U.S.C.A. § 7107(a)(2) (West 2002).

The issue of entitlement to service connection for lung 
cancer, to include as secondary to herbicide and asbestos 
exposure, addressed in the REMAND portion of the decision 
below, is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The Veteran's chronic lumbar sprain with severe 
spondylosis, DDD, and spondylolisthesis, was incurred in or 
aggravated by active service.

2.  The Veteran's mild degenerative changes of the left hip 
were incurred in or aggravated by active service.

3.  The Veteran's left leg radiculopathy was incurred in or 
aggravated by active service.


CONCLUSIONS OF LAW

1.  Chronic lumbar sprain with severe spondylosis, DDD, and 
spondylolisthesis, was incurred in or aggravated by the 
Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 C.F.R.         
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009).

2.  Mild degenerative changes of the left hip were incurred 
in or aggravated by the Veteran's active service.  38 
U.S.C.A. §§ 1101, 1110, 1112, 1113, 5103, 5103A, 5107 (West 
2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304, 
3.307, 3.309 (2009).

3.  Left leg radiculopathy was incurred in or aggravated by 
the Veteran's active service.  38 U.S.C.A. §§ 1101, 1110, 
1112, 1113, 5103, 5103A, 5107 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 3.102, 3.159, 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist the Appellant

In light of the favorable disposition, only as to the issues 
of entitlement to service connection for residuals of a 
lumbar spine injury, a left hip disability, and a left leg 
disability, the Board finds that a discussion as to whether 
VA's duties to notify and assist the Veteran have been 
satisfied is not required.  The Board finds that no further 
notification or assistance is necessary, and that deciding 
the appeal at this time is not prejudicial to the Veteran.

Service Connection

In order to establish service connection, three elements 
must be established.  There must be evidence of a current 
disability; evidence of in-service incurrence or aggravation 
of a disease or injury; and evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See 38 U.S.C.A. §§ 1101, 1110 (West 2002); 38 
C.F.R. § 3.303 (2009); see also Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  Service connection may also be 
granted for a disease diagnosed after discharge when all the 
evidence, including that pertinent to service, establishes 
that the disease was incurred in service.  38 C.F.R. § 
3.303(d) (2009).

Service connection for some disorders, including arthritis, 
will be rebuttably presumed if manifested to a compensable 
degree within a year following active service.  38 U.S.C.A. 
§§ 1110, 1112 (West 2002 & Supp. 2009); 38 C.F.R.            
§§ 3.307, 3.309 (2009).  

For the showing of chronic disease in service, there must be 
a combination of manifestations sufficient to identify the 
disease entity and sufficient observation to establish 
chronicity at the time.  If chronicity in service is not 
established, evidence of continuity of symptoms after 
discharge is required to support the claim.  38 C.F.R. § 
3.303(b) (2009).  

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to 
be persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See 
Masors v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. 
Derwinski, 2 Vet. App. 614, 618 (1992); Hatlestad v. 
Derwinski, 1 Vet. App. 164 (1991); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  Equal weight is not accorded to each 
piece of evidence contained in the record; every item of 
evidence does not have the same probative value.

When there is an approximate balance of positive and 
negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R.     § 3.102 (2009); Gilbert v. 
Derwinski, 1 Vet. App. 49, 53 (1990).  

Analysis

The Veteran, in a number of statements of record, asserted 
that he was thrown from the back of a truck while he was 
stationed in Guam in June 1968.  The Veteran asserts that he 
injured his back, left leg, and left hip at that time, and 
that such injuries have worsened since his separation from 
service. 

The first requirement for service connection, evidence of a 
current disability, has been met.  There is no dispute that 
the Veteran has current disabilities related to his lumbar 
spine, left hip, and left leg.  The record contains evidence 
of treatment for such disabilities since 1968.  At the time 
of the Veteran's December 2007 VA examination, he was 
diagnosed with chronic lumbar sprain with severe 
spondylosis, DDD, and spondylolisthesis, as well as left-
sided radiculopathy and mild degenerative changes in the 
left hip.  

As the Veteran has been diagnosed with arthritis of the 
lumbar spine and left hip, the Board has first considered 
whether service connection is warranted for such diseases on 
a presumptive basis.  However, the record fails to show that 
the Veteran manifested such arthritis to a degree of 10 
percent within the one year following his service discharge 
in October 1968.  The Board notes that while the Veteran's 
private physician, in a letter dated in July 2004, reported 
that he treated the Veteran for complaints of pain in the 
lumbar spine and left leg from November 1968 to 1993, he did 
not offer a diagnosis of arthritis.  As such, presumptive 
service connection is not warranted for arthritis of the 
lumbar spine or left hip.  38 U.S.C.A. §§ 1110, 1112; 
38 C.F.R. §§ 3.307, 3.309.  

The second requirement for direct service connection, 
evidence of in-service incurrence or aggravation of a 
disease or injury, has also been met.  The Board notes that 
service treatment records associated with the claims file 
are silent for any injuries incurred in June 1968.  However, 
the Veteran does not contend that he was treated during 
service for his June 1968 fall from the back of a truck, nor 
does he contend that medical findings at the time of his 
separation from service included spine, leg, or hip, 
disabilities.  Instead, the Veteran asserted, in a December 
2004 statement, that he was denied the opportunity to seek 
medical treatment for his injuries by his superiors.  At 
that time, the Veteran also asserted that while he reported 
his June 1968 fall to the examiner during his separation 
examination, the examiner informed the Veteran that his 
treatment records were silent for record of such injury and 
took no further action.

The Veteran has submitted a number of statements from fellow 
service members in support of his claim.  In a statement 
received in October 2004 and submitted by D.L., the 
Veteran's roommate during his period of service in Guam, 
D.L. reported that the Veteran returned to their room 
immediately subsequent to a fall from a truck in June 1968.  
D.L. reported that the Veteran told him that he was denied 
medical treatment for his injuries.  D.L. reported that the 
Veteran was unable to ride a motorcycle because of back 
pain.  D.L. also reported that the Veteran was assigned to 
"console duty" for a week, due to his back pain.  

In an additional statement received in October 2008, D.L. 
reported that the Veteran was unable to do his own laundry 
after the June 1968 fall, and that D.L. had to assist the 
Veteran in and out of the truck used to transport them to 
their duty stations.  D.L. reported that he had to assist 
the Veteran with putting on his socks and shoes for several 
days after the fall, and that after several weeks, the 
Veteran walked with a limp favorable to his left leg.  

In a statement submitted received in October 2008, E.H. 
reported that he was riding in the cab of the truck from 
which the Veteran fell in June 1968.  E.H. reported that 
while he did not actually see the Veteran fall, he heard 
someone yell out that the Veteran had fallen and that E.H. 
helped the Veteran up on his feet and escorted him into the 
building they were approaching.  E.H. reported that the 
Veteran was assigned lighter duty due to his injuries, that 
he limped on his left side, that he sold his motorcycle, and 
that he stopped playing on the base athletic teams, all due 
to his back pain.  

In a statement submitted received in October 2008, G.W. 
reported that the Veteran was injured in the same manner 
reported by D.L. and E.H.  G.W. added that the Veteran was 
unable to leave his barracks for several days subsequent to 
the fall, and that the Veteran asked G.W. to obtain 
necessities for him at the commissary.  

Also, as briefly discussed above, the Veteran's private 
physician reported, in a letter dated in July 2004, that he 
saw the Veteran in November 1968 with complaints of pain in 
the spine and left leg.  The physician reported that the 
Veteran informed him of his in-service fall from a truck.  

Thus, the Board, resolving all doubt in favor of the 
Veteran, finds that the competent and credible evidence of 
record indicates that the Veteran injured his spine, left 
hip, and left leg, during service in a fall from a truck in 
June 1968 in Guam.  

The third requirement of service connection, evidence of a 
nexus between the claimed in-service disease or injury and 
the current disability, is also met.

On VA examination in December 2007, the Veteran reported his 
June 1968 in-service fall from the back of a truck.  The 
Veteran reported his current symptoms to include low back 
pain and radiation through his left leg, hip to ankle.  
Physical examination revealed back spasm in the entire 
lumbar spine, with practically no motion.  The Veteran 
demonstrated pain on straight leg raising in the left, with 
decreased motor strength in hip flexion, knee extension, and 
ankle dorsiflexion, on the left.  Subsequent to x-ray 
examination and magnetic resonance imaging (MRI), the 
examiner diagnosed the Veteran with chronic lumbar sprain 
with severe spondylosis, DDD, and spondylolisthesis.  X-ray 
examination also revealed mild degenerative changes of the 
left hip.  

In December 2007, the examiner opined that the Veteran is as 
likely as not suffering from back and left lower extremity 
discomfort related to his described in-service injury.  The 
examiner noted that the Veteran had radiculopathy, and 
opined that such was a direct result of the Veteran's back 
injury.  The examiner opined that the Veteran's initial 
injury anteceded the Veteran's current problems, including 
additional degenerative changes that appeared over time.  
The examiner noted that he reviewed the Veteran's claims 
file. 

In sum, the Board finds that the Veteran currently has 
disabilities related to his lumbar spine, left hip, and left 
leg, that such disabilities were incurred in or aggravated 
by service, and that such disabilities have continued from 
discharge from service to the present.  Given the foregoing, 
service connection for residuals of a lumbar spine 
disability, left leg radiculopathy, and mild degenerative 
changes of the left hip, is warranted.




ORDER

Service connection for chronic lumbar sprain with severe 
spondylosis, DDD, and spondylolisthesis, claimed as 
residuals of a lumbar spine injury is granted, subject to 
the laws and regulations governing monetary awards.

Service connection for mild degenerative changes of the left 
hip, claimed as a left hip disability, is granted, subject 
to the laws and regulations governing monetary awards.

Service connection for left leg radiculopathy, claimed as a 
left leg disability, is granted, subject to the laws and 
regulations governing monetary awards.


REMAND

Additional development is needed prior to further 
disposition of the issue of entitlement to service 
connection for lung cancer, to include as secondary to 
herbicide and asbestos exposure.

As to the issue of entitlement to service connection for 
lung cancer, limited to the Veteran's contention that such 
is related to herbicide exposure, the Board notes the 
Veteran's service personnel records do not indicate that he 
was exposed to herbicides, nor do such records indicate that 
the Veteran has the requisite service to be presumed to have 
been exposed to herbicides.  

As to the issue of entitlement to service connection for 
lung cancer, limited to the Veteran's contention that such 
is related to asbestos exposure, the Board notes that in 
cases involving asbestos exposure, the claim must be 
analyzed under VA administrative protocols.  Ennis v. Brown, 
4 Vet. App. 523, 527 (1993); McGinty v. Brown, 4 Vet. App. 
428, 432 (1993).  Although there is no specific statutory or 
regulatory guidance regarding claims for residuals of 
asbestos exposure, VA has several guidelines for 
compensation claims based on asbestos exposure.  See M21-1, 
VBA Adjudication Procedure Manual M21-1 Manual Rewrite (M21-
1 MR), Part IV, Subpart ii, Ch. 2, Section C, Topic 9 and 
Section H, Topic 29 (Dec. 13, 2005).

Additionally, the Board must follow development procedures 
specifically applicable to asbestos-related claims.  Ashford 
v. Brown, 10 Vet. App. 120, 124-125 (1997).  VA must 
determine whether military records demonstrate evidence of 
asbestos exposure during service, whether there was pre-
service and/or post-service occupational or other asbestos 
exposure, and whether there is a relationship between 
asbestos exposure and the claimed disease.

The Veteran contends that he was exposed to asbestos while 
he was stationed aboard the U.S.S. Henley (DD 762) and at 
the Naval Training Center in San Diego, California.  At the 
time of his hearing before the Board in January 2010, the 
Veteran asserted that aboard the U.S.S. Henley, as an E-3, 
seaman apprentice, boatman mate, or striper, he was ordered 
to chip paint and paint, and remove insulation without any 
protective gear.  The Veteran also asserted that he was 
stationed in old barracks and that the transmitters he used 
in radio operator school in San Diego were heavily 
insulated.  The Veteran reported that he was unsure if the 
insulation in the transmitters was indeed asbestos.  The 
Veteran asserts that his alleged exposure to asbestos later 
resulted in his development of lung cancer.  Significantly, 
pre-service and/or post-service records do not demonstrate 
occupational or other asbestos exposure.

The Veteran's service personnel records indicate that he 
served aboard the U.S.S. Henley from July 18, 1966 to July 
29, 1966.  As his Navy Enlisted Classification Code was 
listed as 0000, it is unclear to the Board the capacity in 
which the Veteran served.  The Veteran's service personnel 
records do not demonstrate that he was exposed to asbestos 
as a part of his duties.  On remand, further development is 
required to determine if the Veteran was indeed exposed to 
asbestos as part of his duties. 

The Board notes that mere exposure to a potentially harmful 
agent is insufficient to be eligible for VA disability 
benefits.  The question in a claim such as this is whether 
disabling harm ensued.  The medical evidence must show not 
only a currently diagnosed disability, but also a nexus, 
that is, a causal connection, between this current 
disability and the exposure to asbestos in service.  Hickson 
v. West, 12 Vet. App. 247 (1999).

Thus, a VA examination and medical opinion are in order to 
determine the relationship between the Veteran's lung cancer 
and his period of service, to include asbestos exposure, if 
any.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2009); 
Robinette v. Brown, 8 Vet. App. 69 (1995).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  Expedited 
handling is requested.)

1.  Contact the Navy Liaison at the 
National Personnel Records Center 
(NPRC) and request that a review of the 
Veteran's service personnel records be 
performed to determine if the Veteran 
was exposed to asbestos during his 
service.  All inquires to and responses 
from the NPRC must be documented in the 
claims file.

2.  Contact the appropriate source of 
the January 1975 Navy Occupational Task 
Analysis Program Department (OTAPD) 
manual and request a determination if 
there exists evidence of asbestos 
exposure related to the Veteran's 
assigned duties during service.  All 
inquires to and responses from this 
source must be documented in the claims 
file.

3.  Request the ship logs from the 
U.S.S. Henley (DD 762), dated in July 
1966, from the Modern Military Branch, 
National Archives.  If a source of 
records beyond that of the National 
Archives is appropriate, request the 
ship logs from such source.  All 
inquires to and responses from the 
National Archives, or any other source, 
must be documented in the claims file.

4.  Subsequent to the above-described 
development, schedule the Veteran for a 
VA examination with an appropriate 
specialist, a physician, capable of 
opining as to the etiology of the 
Veteran's lung cancer.  Specifically, 
the examiner must determine whether it 
is at least as likely as not (at least 
a 50 percent probability) that the 
Veteran's lung cancer is related to his 
period of service, including asbestos 
exposure, if any.  The physician should 
specifically comment upon the 
relationship between the Veteran's lung 
cancer and his reported history of 
smoking three packs of cigarettes per 
day since the age of 15 and one pack of 
cigarettes per day since the age of 56.

The claims file should be made 
available to the examiner for review in 
conjunction with the opinion or 
examination, and the examiner should 
note such review.  A complete rationale 
should be provided for all opinions 
given.  The opinions should be based on 
examination findings, historical 
records, and medical principles.  The 
examiner should fully articulate a 
sound reasoning for all conclusions 
made.

The claims file must be properly 
documented regarding any notifications 
to the Veteran as to the scheduled 
examination.

5.  Then, after ensuring any other 
necessary development has been 
completed; readjudicate the Veteran's 
claim of entitlement to service 
connection for lung cancer, to include 
as secondary to herbicide and asbestos 
exposure, considering any additional 
evidence added to the record.  If the 
action remains adverse to the Veteran, 
provide the Veteran and his 
representative with a Supplemental 
Statement of the Case and allow the 
Veteran an appropriate opportunity to 
respond thereto.  Thereafter, return 
the case to the Board.

The Board intimates no opinion as to the outcome of this 
case.  The appellant need take no action until so informed.  
The purpose of this REMAND is to ensure compliance with due 
process considerations.

The purpose of the examination requested in this remand is 
to obtain information or evidence which may be dispositive 
of the appeal.  Therefore, the Veteran is hereby placed on 
notice that pursuant to 38 C.F.R. § 3.655 (2009) failure to 
cooperate by not attending the requested VA examination may 
result in an adverse determination.  See Connolly v. 
Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence 
and argument on the matter the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).





(CONTINUED ON THE NEXT PAGE)




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
C. TRUEBA
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


